Citation Nr: 0313336	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left shoulder disorder. 

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left hip disorder. 

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left leg disorder. 

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder. 

5.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran had active service from January 1954 to January 
1957

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and September 2000 rating 
decisions of the North Little Rock, Arkansas, Regional Office 
(RO).  In a March 2002 decision the Board denied the 
veteran's claims.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in January 2003, the Court granted a joint motion 
for remand, vacated the Board's, decision and remanded the 
case to the Board.


REMAND

The basis for the joint motion for remand was that the Board 
had not complied with notice requirements of the Veterans 
Claims Assistance Act (VCAA) as interpreted in the Court's 
decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
38 U.S.C.A. § 5103(a) (West 2002); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Court has interpreted the VCAA as requiring that the 
Department of Veterans Affairs (VA) provide specific notice 
to a claimant of the evidence needed to substantiate the 
claim, of what evidence the claimant is responsible for 
obtaining, and of what evidence VA will undertake to obtain.  
The United States Court of Appeals for the Federal Circuit 
has determined that regulations permitting the Board to 
provide such notice were invalid because it limited the 
regulations improperly limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. May 1, 2003). 

Accordingly, the veteran's appeal is remanded for the 
following:

The RO should provide the veteran with a 
VCAA notice letter that informs him of 
the evidence needed to substantiate his 
claims, of what evidence he is 
responsible for obtaining and of what 
evidence VA will undertake to obtain.  

Thereafter, if otherwise in order, the claim should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

